Filed 12/27/22 Shahrokhfar v. Shahrokhfar CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


SHAROM SHAHROKHFAR,                                           2d Civil No. B318033
                                                            (Super. Ct. No. D401962)
     Plaintiff and Respondent,                                  (Ventura County)

v.

MANOCHER
SHAHROKHFAR,

     Defendant and Appellant.



       Manocher Shahrokhfar appeals in propria persona from a
domestic violence restraining order issued in favor of his brother,
respondent Sharom Shahrokhfar. Appellant contends the
evidence is insufficient to support the issuance of the order.
       Because there is no reporter’s transcript or agreed
or settled statement in lieu of a reporter’s transcript, appellant is
precluded from arguing that the evidence is insufficient.
Accordingly, we affirm.
                      Procedural Background
       In June 2021 respondent filed in propria persona a request
for a domestic violence restraining order. An evidentiary hearing
was conducted on November 29, 2021. A court reporter was not
present. The parties testified, and exhibits were received in
evidence. At the conclusion of the hearing, the trial court issued
a domestic violence restraining order against appellant.
                             Discussion
       Appellant claims the evidence is insufficient to support the
issuance of the restraining order. He asserts: “I think the
judgment . . . was not fair because of neglecting the facts.”
(Capitalization omitted.) “Although I explained everything in my
defense in writing, the court did not pay enough attention.” He
accuses the court of “[p]aying attention only to false claims.”
       There is no reporter’s transcript of the evidentiary hearing.
Nor is there an agreed or settled statement in lieu of a reporter’s
transcript. (See Cal. Rules of Court, rules 8.130(h), 8.134, 8.137.)
“Where no reporter’s transcript has been provided and no error is
apparent on the face of the existing appellate record, the
judgment must be conclusively presumed correct as to all
evidentiary matters. To put it another way, it is presumed that
the unreported trial testimony would demonstrate the absence of
error. [Citation.] The effect of this rule is that an appellant who
attacks a judgment but supplies no reporter’s transcript [or
agreed or settled statement in lieu of a reporter’s transcript] will
be precluded from raising an argument as to the sufficiency of the
evidence. [Citations.]” (In re Estate of Fain (1999) 75
Cal.App.4th 973, 992.)




                                 2
                         Disposition
     The domestic violence restraining order is affirmed.
     NOT TO BE PUBLISHED.




                                               YEGAN, J.


We concur:



             GILBERT, P. J.



             BALTODANO, J.




                               3
              William R. Redmond, Commissioner

               Superior Court County of Ventura

                ______________________________

     Manocher Shahrokhfar, in propria persona, for Defendant
and Appellant.

     Sharom Shahrokhfar, in propria persona, for Plaintiff and
Respondent.